OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response 9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management 8401 Colesville Road Silver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30 Date of reporting period: July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Profit Funds Investment Trust By (Signature and Title)* /s/ Eugene A. Profit. Eugene A. Profit, President Date July 20, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Medtronic, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:MDT 27-Aug-09 USA Annual 29-Jun-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Richard H. Anderson For For For Elect Director Victor J. Dzau For For For Elect Director William A. Hawkins For For For Elect Director S. Ann Jackson For For For Elect Director Denise M. O'Leary For For For Elect Director Robert C. Pozen For For For Elect Director Jean-pierre Rosso For For For Elect Director Jack W. Schuler For For For 2 Ratify Auditors For For For 3 Amend Qualified Employee Stock Purchase Plan For For For 4 Amend Omnibus Stock Plan For For For Western Digital Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:WDC 11-Nov-09 USA Annual 16-Sep-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Peter D. Behrendt For For For 2 Elect Director Kathleen A. Cote For For For 3 Elect Director John F. Coyne For For For 4 Elect Director Henry T. DeNero For For For 5 Elect Director William L. Kimsey For For For 6 Elect Director Michael D. Lambert For For For 7 Elect Director Matthew E. Massengill For For For 8 Elect Director Roger H. Moore For For For 9 Elect Director Thomas E. Pardun For For For 10 Elect Director Arif Shakeel For For For 11 Amend Omnibus Stock Plan For For For 12 Ratify Auditors For For For Cisco Systems, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:CSCO 12-Nov-09 USA 17275R102 Annual 14-Sep-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Carol A. Bartz For For For 2 Elect Director M. Michele Burns For For For 3 Elect Director Michael D. Capellas For For For 4 Elect Director Larry R. Carter For For For 5 Elect Director John T. Chambers For For For 6 Elect Director Brian L. Halla For For For 7 Elect Director John L. Hennessy For For For 8 Elect Director Richard M. Kovacevich For For For 9 Elect Director Roderick C. McGeary For For For 10 Elect Director Michael K. Powell For For For 11 Elect Director Arun Sarin For For For 12 Elect Director Steven M. West For For For 13 Elect Director Jerry Yang For For For 14 Amend Omnibus Stock Plan For For For 15 Amend Qualified Employee Stock Purchase Plan For For For 16 Ratify Auditors For For For 17 Amend Bylaws to Establish a Board Committee on Human Rights Against Against Against 18 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 19 Report on Internet Fragmentation Against For For Berkshire Hathaway Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:BRK.A 20-Jan-10 USA Special 30-Nov-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Approve Stock Split For For For 2 Approve Split of Class B Stock Without Splitting Class A Stock For For For 3 Adjust Par Value of Common Stock For For For 4 Increase Authorized Common Stock For For For 5 Remove Requirement of Issuing Physical Stock Certificates for Class B Stock Upon Conversion of Class A Stock For For For Visa Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:V 20-Jan-10 USA 92826C839 Annual 27-Nov-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Robert W. Matschullat For For For Elect Director Cathy E. Minehan For For For Elect Director David J. Pang For For For Elect Director William S. Shanahan For For For Elect Director John A. Swainson For For For 2 Ratify Auditors For For For Costco Wholesale Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:COST 28-Jan-10 USA 22160K105 Annual 23-Nov-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director B.S. Carson, Sr., M.D. For For For Elect Director William H. Gates For For For Elect Director Hamilton E. James For For For Elect Director Jill S. Ruckelshaus For For For 2 Amend Omnibus Stock Plan For For For 3 Ratify Auditors For For For Rockwell Collins, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:COL 09-Feb-10 USA Annual 11-Dec-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect DirectorDonald R. Beall For For For Elect Director Mark Donegan For For For Elect Director Andrew J. Policano For For For 2 Ratify Auditors For For For 3 Amend Omnibus Stock Plan For For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For Apple Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:AAPL 25-Feb-10 USA Annual 28-Dec-09 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director William V. Campbell For For For Elect Director Millard S. Drexler For For For Elect Director Albert A. Gore, Jr. For For For Elect Director Steven P. Jobs For For For Elect Director Andrea Jung For For For Elect Director Arthur D. Levinson For For For Elect Director Jerome B. York For For For 2 Amend Omnibus Stock Plan For For For 3 Amend Non-Employee Director Omnibus Stock Plan For For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For For 5 Ratify Auditors For For For 6 Prepare Sustainability Report Against Against Against 7 Establish Other Board Committee Against Against Against QUALCOMM Incorporated Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:QCOM 02-Mar-10 USA Annual 04-Jan-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Barbara T. Alexander For For For Elect Director Stephen M. Bennett For For For Elect Director Donald G. Cruickshank For For For Elect Director Raymond V. Dittamore For For For Elect Director Thomas W. Horton For For For Elect Director Irwin Mark Jacobs For For For Elect Director Paul E. Jacobs For For For Elect Director Robert E. Kahn For For For Elect Director Sherry Lansing For For For Elect Director Duane A. Nelles For For For Elect Director Brent Scowcroft For For For Elect Director Marc I. Stern For For For 2 Amend Omnibus Stock Plan For For For 3 Ratify Auditors For For For Hologic, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:HOLX 03-Mar-10 USA Annual 08-Jan-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director John W. Cumming For For For Elect Director Robert A. Cascella For For For Elect Director Glenn P. Muir For For For Elect Director Sally W. Crawford For Withhold Withhold Elect Director David R. LaVance Jr. For Withhold Withhold Elect Director Nancy L. Leaming For Withhold Withhold Elect Director Lawrence M. Levy For Withhold Withhold Elect Director Elaine S. Ullian For Withhold Withhold Elect Director Wayne Wilson For Withhold Withhold 2 Ratify Auditors For For For 3 Adjourn Meeting For Against Against The Walt Disney Company Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:DIS 10-Mar-10 USA Annual 11-Jan-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Susan E. Arnold For For For 2 Elect Director John E. Bryson For For For 3 Elect Director John S. Chen For For For 4 Elect Director Judith L. Estrin For For For 5 Elect Director Robert A. Iger For For For 6 Elect Director Steven P. Jobs For For For 7 Elect Director Fred H. Langhammer For For For 8 Elect Director Aylwin B. Lewis For For For 9 Elect Director Monica C. Lozano For For For 10 Elect Director Robert W. Matschullat For For For 11 Elect Director John E. Pepper, Jr. For For For 12 Elect Director Sheryl Sandberg For For For 13 Elect Director Orin C. Smith For For For 14 Ratify Auditors For For For 15 Amend Omnibus Stock Plan For Against Against 16 Reduce Supermajority Vote Requirement For For For 17 Reduce Supermajority Vote Requirement For For For 18 Amend Articles of Incorporation to Delete Certain Tracking Stock Provisions For For For 19 Amend Articles of Incorporation to Delete Classified Board Transition Provisions For For For 20 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 21 Amend EEO Policy to Prohibit Discrimination Based on Ex-Gay Status Against Against Against Franklin Resources, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:BEN 16-Mar-10 USA Annual 19-Jan-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Samuel H. Armacost For For For Elect Director Charles Crocker For For For Elect Director Joseph R. Hardiman For For For Elect Director Robert D. Joffe For For For Elect Director Charles B. Johnson For For For Elect Director Gregory E. Johnson For For For Elect Director Rupert H. Johnson, Jr. For For For Elect Director Thomas H. Kean For For For Elect Director Chutta Ratnathicam For For For Elect Director Peter M. Sacerdote For For For Elect Director Laura Stein For For For Elect Director Anne M. Tatlock For For For 2 Ratify Auditors For For For 3 Amend Omnibus Stock Plan For For For Hewlett-Packard Company Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:HPQ 17-Mar-10 USA Annual 19-Jan-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Marc L. Andreessen For For For Elect Director Lawrence T. Babbio, Jr. For For For Elect Director Sari M. Baldauf For For For Elect Director Rajiv L. Gupta For For For Elect Director John H. Hammergren For For For Elect Director Mark V. Hurd For For For Elect Director Joel Z. Hyatt For For For Elect Director John R. Joyce For For For Elect Director Robert L. Ryan For For For Elect Director Lucille S. Salhany For For For Elect Director G. Kennedy Thompson For For For 2 Ratify Auditors For For For 3 Amend Omnibus Stock Plan For For For 4 Company Request on Advisory Vote on Executive Compensation For For For United Technologies Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:UTX 14-Apr-10 USA Annual 16-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Louis R. Chenevert For For For Elect Director John V. Faraci For For For Elect Director Jean-Pierre Garnier, Ph.D. For For For Elect Director Jamie S. Gorelick For For For Elect Director Carlos M. Gutierrez For For For Elect Director Edward A. Kangas For For For Elect Director Charles R. Lee For For For Elect Director Richard D. McCormick For For For Elect Director Harold McGraw, III For For For Elect Director Richard B. Myers For For For Elect Director H. Patrick Swygert For For For Elect Director Andre Villeneuve For For For Elect Director Christine Todd Whitman For For For 2 Ratify Auditors For For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For Adobe Systems Incorporated Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:ADBE 16-Apr-10 USA 00724F101 Annual 22-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Edward W. Barnholt For For For 2 Elect Director Michael R. Cannon For For For 3 Elect Director James E. Daley For For For 4 Elect Director Charles M. Geschke For For For 5 Elect Director Shantanu Narayen For For For 6 Amend Omnibus Stock Plan For For For 7 Ratify Auditors For For For The Coca-Cola Company Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:KO 21-Apr-10 USA Annual 22-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Herbert A. Allen For For For 2 Elect Director Ronald W. Allen For For For 3 Elect Director Cathleen P. Black For For For 4 Elect Director Barry Diller For Against Against 5 Elect Director Alexis M. Herman For For For 6 Elect Director Muhtar Kent For For For 7 Elect Director Donald R. Keough For For For 8 Elect Director Maria Elena Lagomasino For For For 9 Elect Director Donald F. McHenry For For For 10 Elect Director Sam Nunn For For For 11 Elect Director James D. Robinson III For For For 12 Elect Director Peter V. Ueberroth For For For 13 Elect Director Jacob Wallenberg For For For 14 Elect Director James B. Williams For For For 15 Ratify Auditors For For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 17 Require Independent Board Chairman Against For For 18 Performance-Based Equity Awards Against Against Against 19 Publish Report on Chemical Bisphenol A (BPA) Against For For Johnson & Johnson Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:JNJ 22-Apr-10 USA Annual 23-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Mary Sue Coleman For For For 2 Elect Director James G. Culien For For For 3 Elect Director Michael M. E. Johns For For For 4 Elect Director Susan L. Lindquist For For For 5 Elect Director Anne M. Mulcahy For For For 6 Elect Director Lea F. Mullin For For For 7 Elect Director William D. Perez For For For 8 Elect Director Charles Prince For For For 9 Elect Director David Satcher For For For 10 Elect Director William C. Welcon For For For 11 Ratify Auditors For For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 13 Amend Articles/Bylaws/Charter Call Special Meetings Against For For Abbott Laboratories Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:ABT 23-Apr-10 USA Annual 24-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director R.J. Alpern For For For Elect Director R.S. Austin For For For Elect Director W.M. Daley For Withhold Withhold Elect Director W.J. Farrell For Withhold Withhold Elect Director H.L. Fuller For Withhold Withhold Elect Director W.A. Osborn For Withhold Withhold Elect Director D.A.L. Owen For For For Elect Director R.S. Roberts For For For Elect Director S.C. Scott, III For For For Elect Director W.D. Smithburg For Withhold Withhold Elect Director G.F. Tilton For For For Elect Director M.D. White For For For 2 Ratify Auditors For For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 4 Amend Articles/Bylaws/Charter Call Special Meetings Against For For General Electric Company Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:GE 28-Apr-10 USA Annual 01-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director W. Geoffrey Beattie For For For 2 Elect Director James I. Cash, Jr. For For For 3 Elect Director William M. Castell For For For 4 Elect Director Ann M. Fudge For For For 5 Elect Director Susan Hockfield For For For 6 Elect Director Jeffrey R. Immelt For For For 7 Elect Director Andrea Jung For For For 8 Elect Director Alan G. (A.G.) Lafley For For For 9 Elect Director Robert W. Lane For For For 10 Elect Director Ralph S. Larsen For For For 11 Elect Director Rochelle B. Lazarus For For For 12 Elect Director James J. Mulva For For For 13 Elect Director Sam Nunn For For For 14 Elect Director Roger S. Penske For For For 15 Elect Director Robert J. Swieringa For For For 16 Elect Director Douglas A. Warner III For For For 17 Ratify Auditors For For For 18 Provide for Cumulative Voting Against For For 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 20 Require Independent Board Chairman Against For For 21 Report on Pay Disparity Against Against Against 22 Adopt Policy Prohibiting Certain Directors from Serving on Key Board Committees Against Against Against 23 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For Marathon Oil Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:MRO 28-Apr-10 USA Annual 01-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Gregory H. Boyce For For For 2 Elect Director Clarence P. Cazalot, Jr. For For For 3 Elect Director David A. Daberko For For For 4 Elect Director William L. Davis For For For 5 Elect Director Shirley Ann Jackson For For For 6 Elect Director Philip Lader For For For 7 Elect Director Charles R. Lee For For For 8 Elect Director Michael E. J. Phelps For For For 9 Elect Director Dennis H. Reilley For For For 10 Elect Director Seth E. Schofield For For For 11 Elect Director John W. Snow For For For 12 Elect Director Thomas J. Usher For For For 13 Ratify Auditors For For For 14 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For EMC Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:EMC 29-Apr-10 USA Annual 23-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Michael W. Brown For For For 2 Elect Director Randolph L. Cowen For For For 3 Elect Director Michael J. Cronin For For For 4 Elect Director Gail Deegan For For For 5 Elect Director James S. DiStasio For For For 6 Elect Director John R. Egan For For For 7 Elect Director Edmund F. Kelly For For For 8 Elect Director Windle B. Priem For For For 9 Elect Director Paul Sagan For For For 10 Elect Director David N. Strohm For For For 11 Elect Director Joseph M. Tucci For For For 12 Ratify Auditors For For For 13 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For AT&T Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:T 30-Apr-10 USA 00206R102 Annual 02-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Randall L. Stephenson For For For 2 Elect Director Gilbert F. Amelio For For For 3 Elect Director Reuben V. Anderson For For For 4 Elect Director James H. Blanchard For For For 5 Elect Director Jaime Chico Pardo For For For 6 Elect Director James P. Kelly For For For 7 Elect Director Jon C. Madonna For For For 8 Elect Director Lynn M. Martin For For For 9 Elect Director John B. McCoy For For For 10 Elect Director Joyce M. Roche For For For 11 Elect Director Laura D Andrea Tyson For For For 12 Elect Director Patricia P. Upton For For For 13 Ratify Auditors For For For 14 Provide for Cumulative Voting Against For For 15 Exclude Pension Credits from Calculations of Performance-Based Pay Against For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 17 Amend Articles/Bylaws/Charter Call Special Meetings Against For For Berkshire Hathaway Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:BRK.B 01-May-10 USA Annual 03-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Warren E. Buffett For For For Elect Director Charles T. Munger For For For Elect Director Howard G. Buffett For For For Elect director Stephen Burke For For For Elect Director Susan L. Decker For For For Elect Director William H. Gates III For For For Elect Director David S. Gottesman For For For Elect Director Charlotte Guyman For For For Elect Director Donald R. Keough For For For Elect Director Thomas S. Murphy For For For Elect Director Ronald L. Olson For For For Elect Director Walter Scott, Jr. For For For AFLAC Incorporated Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:AFL 03-May-10 USA Annual 24-Feb-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Daniel P. Amos For For For Elect Director John Shelby Amos II For For For Elect Director Paul S. Amos II For For For Elect Director Michael H. Armacost For For For Elect Director Kriss Cloninger III For For For Elect Director Joe Frank Harris For For For Elect Director Elizabeth J. Hudson For For For Elect Director Douglas W. Johnson For For For Elect Director Robert B. Johnson For For For Elect Director Charles B. Knapp For For For Elect Director E. Stephen Purdom, M.d. For For For Elect Director Barbara K. Rimer, PhD For For For Elect Director Marvin R. Schuster For For For Elect Director David Gary Thompson For For For Elect Director Robert L. Wright For For For Elect Director Takuro Yoshida For For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For For 3 Ratify Auditors For For For Express Scripts, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:ESRX 05-May-10 USA Annual 08-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Gary G. Benanav For For For 2 Elect Director Frank J. Borelli For For For 3 Elect Director Maura C. Breen For For For 4 Elect Director Nicholas J. LaHowchic For For For 5 Elect Director Thomas P. Mac Mahon For For For 6 Elect Director Frank Mergenthaler For For For 7 Elect Director Woodrow A Myers, Jr., M.D. For For For 8 Elect Director John O. Parker, Jr. For For For 9 Elect Director George Paz For For For 10 Elect Director Samuel K. Skinner For For For 11 Elect Director Seymour Sternberg For For For 12 Elect Director Barrett A. Toan For For For 13 Ratify Auditors For For For 14 Report on Political Contributions Against For For 15 Require Independent Board Chairman Against Against Against PepsiCo, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:PEP 05-May-10 USA Annual 05-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Shona L. Brown For For For 2 Elect Director Ian M. Cook For For For 3 Elect Director Dina Dublon For For For 4 Elect Director Victor J. Dzau For For For 5 Elect Director Ray L. Hunt For For For 6 Elect Director Alberto Ibarguen For For For 7 Elect Director Arthur C. Martinez For For For 8 Elect Director Indra K. Nooyi For For For 9 Elect Director Sharon P. Rockefeller For For For 10 Elect Director James J. Schiro For For For 11 Elect Director Lloyd G. Trotter For For For 12 Elect Director Daniel Vasella For Against Against 13 Ratify Auditors For For For 14 Amend Omnibus Stock Plan For For For 15 Report on Charitable Contributions Against Against Against 16 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 17 Report onPublic Policy Advocacy Process Against Against Against Quest Diagnostics Incorporated Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:DGX 06-May-10 USA 74834L100 Annual 08-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director John C. Baldwin For For For Elect Director Surya N. Mohapatra For For For Elect Director Gary M. Pfeiffer For For For 2 Ratify Auditors For For For United Parcel Service, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:UPS 06-May-10 USA Annual 08-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director F. Duane Ackerman For For For Elect Director Michael J. Burns For For For Elect Director D. Scott Davis For For For Elect Director Stuart E. Eizenstat For For For Elect Director Michael L. Eskew For For For Elect Director William R. Johnson For For For Elect Director Ann M. Livermore For Withhold Withhold Elect Director Rudy Markham For For For Elect Director John W. Thompson For For For Elect Director Carol B. Tome For For For 2 Ratify Auditors For For For 3 Adopt Majority Voting for Uncontested Election of Directors For For For Verizon Communications Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:VZ 06-May-10 USA 92343V104 Annual 08-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Richard L. Carrion For For For 2 Elect Director M. Frances Keeth For For For 3 Elect Director Robert W. Lane For For For 4 Elect Director Sandra O. Moose For For For 5 Elect Director Joseph Neubauer For For For 6 Elect Director Donald T. Nicolaisen For For For 7 Elect Director Thomas H. O'Brien For For For 8 Elect Director Clarence Otis, Jr. For For For 9 Elect Director Hugh B. Price For For For 10 Elect Director Ivan G. Seidenberg For For For 11 Elect Director Rodney E. Slater For For For 12 Elect Director John W. Snow For For For 13 Elect Director John R. Stafford For For For 14 Ratify Auditors For For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For For 16 Prohibit Executive Stock-Based Awards Against Against Against 17 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Against For For 18 Performance-Based Equity Awards Against For For 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 20 Adopt Policy on Succession Planning Against For For 21 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Against For For 22 Stock Retention/Holding Period Against For For The Goldman Sachs Group, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:GS 07-May-10 USA 38141G104 Annual 08-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Lloyd C. Blankfein For For For Elect Director John H. Bryan For For For Elect Director Gary D. Cohn For For For Elect Director Claes Dahlbäck For For For Elect Director Stephen Friedman For For For Elect Director William W. George For For For Elect Director James A. Johnson For For For Elect Director Lois D. Juliber For For For Elect Director Lakshmi N. Mittal For For For Elect Director James J. Schiro For For For Elect Director H. Lee Scott, Jr. For For For 2 Ratify Auditors For For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For For 4 Reduce Supermajority Vote Requirement For For For 5 Provide Right to Call Special Meeting For For For 6 Provide for Cumulative Voting Against For For 7 Report on Collateral in Derivatives Trading Against For For 8 Require Independent Board Chairman Against Against Against 9 Report on Political Contributions Against For For 10 Report on Global Warming Science Against Against Against 11 Report on Pay Disparity Against Against Against 12 Stock Retention/Holding Period Against For For Gilead Sciences, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:GILD 11-May-10 USA Annual 15-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Paul Berg For For For Elect Director John F. Cogan For For For Elect Director Etienne F. Davignon For For For Elect Director James M. Denny For For For Elect Director Carla A. Hills For For For Elect Director Kevin E. Lofton For For For Elect Director John W. Madigan For For For Elect Director John C. Martin For For For Elect Director Gordon E. Moore For For For Elect Director Nicholas G. Moore For For For Elect Director Richard J. Whitley For For For Elect Director Gayle E. Wilson For For For Elect Director Per Wold-Olsen For For For 2 Ratify Auditors For For For 3 Reduce Supermajority Vote Requirement Against For For Amgen, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:AMGN 12-May-10 USA Annual 15-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Dr. David Baltimore For For For 2 Elect Director Frank J. Biondi, Jr. For For For 3 Elect Director Francois De Carbonnel For For For 4 Elect Director Jerry D. Choate For For For 5 Elect Director Dr. Vance D. Coffman For For For 6 Elect Director Frederick W. Gluck For For For 7 Elect Director Dr. Rebecca M. Henderson For For For 8 Elect Director Frank C. Herringer For For For 9 Elect Director Dr. Gilbert S. Omenn For For For 10 Elect Director Judith C. Pelham For For For 11 Elect Director Adm. J. Paul Reason, USN (Retired) For For For 12 Elect Director Leonard D. Schaeffer For For For 13 Elect Director Kevin W. Sharer For For For 14 Ratify Auditors For For For 15 Provide Right to Act by Written Consent Against For For 16 Stock Retention/Holding Period Against For For Google Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:GOOG 13-May-10 USA 38259P508 Annual 15-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Eric Schmidt For For For Elect Director Sergey Brin For For For Elect Director Larry Page For For For Elect Director L. John Doerr For For For Elect Director John L. Hennessy For For For Elect Director Ann Mather For For For Elect Director Paul S. Otellini For For For Elect Director K. Ram Shriram For For For Elect Director Shirley M. Tilghman For For For 2 Ratify Auditors For For For 3 Amend Omnibus Stock Plan For Against Against 4 Prepare Sustainability Report Against For For 5 Adopt Principles for Online Advertising Against Against Against 6 Amend Human Rights Policies Regarding Chinese Operations Against Against Against Transocean Ltd. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:RIG 14-May-10 Switzerland H8817H100 Annual 26-Apr-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports For For For 2 Approve Discharge of Board and Senior Management For For For 3 Approve Allocation of Income and Omission of Dividends For For For 4 Change Location of Registered Office to Steinhausen, Switzerland For For For 5 Approve Creation of CHF 2.5 Billion Pool of Capital without Preemptive Rights For Against Against 6 Approve Reduction in Share Capita and Repayment of $3.11 per Sharel For For For 7 Amend Articles Re: Share Certificates due to New Swiss Federal Act on Intermediated Securities For For For 8a Elect Steven Newman as Director For For For 8b Reelect Thomas Carson as Director For For For 8c Reelect Robert Sprague as Director For For For 8d Reelect J. Michael Talbert as Director For For For 8e Reelect John Whitmire as Director For For For 9 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2010 For For For 10 Transact Other Business (Voting) For Against Against JPMorgan Chase & Co. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:JPM 18-May-10 USA 46625h100 Annual 19-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Crandall C. Bowles For For For Elect Director Stephen B. Burke For For For Elect Director David M. Cote For For For Elect Director James S. Crown For For For Elect Director James Dimon For For For Elect Director Ellen V. Futter For For For Elect Director William H. Gray, III For For For Elect Director Laban P. Jackson, Jr. For For For Elect Director David C. Novak For For For Elect Director Lee R. Raymond For For For Elect Director William C. Weldon For For For 2 Ratify Auditors For For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For For 4 Affirm Political Non-Partisanship Against Against Against 5 Amend Bylaws Call Special Meetings Against For For 6 Report on Collateral in Derivatives Trading Against For For 7 Provide Right to Act by Written Consent Against For For 8 Require Independent Board Chairman Against For For 9 Report on Pay Disparity Against Against Against 10 Stock Retention/Holding Period Against For For WellPoint, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:WLP 18-May-10 USA 94973V107 Annual 17-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Sheila P. Burke For For For 2 Elect Director George A. Schaefer, Jr. For For For 3 Elect Director Jackie M. Ward For For For 4 Ratify Auditors For For For 5 Report on Conversion to Non-Profit Status Against Against Against 6 Report on Lobbying Expenses Against Against Against 7 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 8 Reincorporate in Another State [from Indiana to Delaware] Against For For Akamai Technologies, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:AKAM 19-May-10 USA 00971T101 Annual 31-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director F. Thomson Leighton For For For 2 Elect Director Paul Sagan For For For 3 Elect Director Naomi O. Seligman For For For 4 Ratify Auditors For For For El Paso Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:EP 19-May-10 USA 28336L109 Annual 24-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Juan Carlos Braniff For For For 2 Elect Director David W. Crane For For For 3 Elect Director Douglas L. Foshee For For For 4 Elect Director Robert W. Goldman For For For 5 Elect Director Anthony W. Hall, Jr. For For For 6 Elect Director Thomas R. Hix For For For 7 Elect Director Ferrell P. McClean For For For 8 Elect Director Timothy J. Probert For For For 9 Elect Director Steven J. Shapiro For For For 10 Elect Director J. Michael Talbert For For For 11 Elect Director Robert F. Vagt For For For 12 Elect Director John L. Whitmire For For For 13 Amend Omnibus Stock Plan For For For 14 Ratify Auditors For For For Intel Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:INTC 19-May-10 USA Annual 22-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Charlene Barshefsky For For For 2 Elect Director Susan L. Decker For For For 3 Elect Director John J. Donahoe For For For 4 Elect Director Reed E. Hundt For For For 5 Elect Director Paul S. Otellini For For For 6 Elect Director James D. Plummer For For For 7 Elect Director David S. Pottruck For For For 8 Elect Director Jane E. Shaw For For For 9 Elect Director Frank D. Yeary For For For 10 Elect Director David B. Yoffie For For For 11 Ratify Auditors For For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For For The Home Depot, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:HD 20-May-10 USA Annual 22-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director F. Duane Ackerman For For For 2 Elect Director David H. Batchelder For For For 3 Elect Director Francis S. Blake For For For 4 Elect Director Ari Bousbib For For For 5 Elect Director Gregory D. Brenneman For For For 6 Elect Director Albert P. Carey For For For 7 Elect Director Armando Codina For For For 8 Elect Director Bonnie G. Hill For For For 9 Elect Director Karen L. Katen For For For 10 Ratify Auditors For For For 11 Amend Omnibus Stock Plan For For For 12 Provide for Cumulative Voting Against For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 14 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 15 Provide Right to Act by Written Consent Against For For 16 Require Independent Board Chairman Against Against Against 17 Prepare Employment Diversity Report Against For For 18 Reincorporate in Another State [from Delaware to North Dakota] Against Against Against YUM! Brands, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:YUM 20-May-10 USA Annual 22-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director David W. Dorman For For For 2 Elect Director Massimo Ferragamo For For For 3 Elect Director J. David Grissom For For For 4 Elect Director Bonnie G. Hill For For For 5 Elect Director Robert Holland, Jr. For For For 6 Elect Director Kenneth G. Langone For For For 7 Elect Director Jonathan S. Linen For For For 8 Elect Director Thomas C. Nelson For For For 9 Elect Director David C. Novak For For For 10 Elect Director Thomas M. Ryan For For For 11 Elect Director Jing-Shyh S. Su For For For 12 Elect Director Robert D. Walter For For For 13 Ratify Auditors For For For 14 Amend Articles/Bylaws/Charter Call Special Meetings Against For For Citrix Systems, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:CTXS 26-May-10 USA Annual 01-Apr-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Mark B. Templeton For For For 2 Elect Director Stephen M. Dow For For For 3 Elect Director Godfrey R. Sullivan For For For 4 Amend Omnibus Stock Plan For For For 5 Ratify Auditors For For For Wal-Mart Stores, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:WMT 04-Jun-10 USA Annual 08-Apr-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Elect Director Aida M. Alvarez For For For 2 Elect Director James W. Breyer For For For 3 Elect Director M. Michele Burns For For For 4 Elect Director James I. Cash, Jr. For For For 5 Elect Director Roger C. Corbett For For For 6 Elect Director Douglas N. Daft For Against Against 7 Elect Director Michael T. Duke For For For 8 Elect Director Gregory B. Penner For For For 9 Elect Director Steven S. Reinemund For For For 10 Elect Director H. Lee Scott, Jr. For For For 11 Elect Director Arne M. Sorenson For For For 12 Elect Director Jim C. Walton For For For 13 Elect Director S. Robson Walton For For For 14 Elect Director Christopher J. Williams For For For 15 Elect Director Linda S. Wolf For Against Against 16 Ratify Auditors For For For 17 Approve Omnibus Stock Plan For Against Against 18 Amend Sharesave Plan For For For 19 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For For 20 Advisory Vote to Ratify Named Executive Officers' Compensation Against For For 21 Report on Political Contributions Against For For 22 Amend Articles/Bylaws/Charter Call Special Meetings Against For For 23 Require Suppliers to Adopt CAK Against Against Against 24 Report on Process for Identifying and Prioritizing Public Policy Activities Against Against Against Celgene Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:CELG 16-Jun-10 USA Annual 20-Apr-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director Sol J. Barer For For For Elect Director Robert J. Hugin For For For Elect Director Michael D. Casey For For For Elect Director Carrie S. Cox For For For Elect Director Rodman L. Drake For For For Elect Director Gilla Kaplan For For For Elect Director James J. Loughlin For For For Elect Director Ernest Mario For For For Elect Director Walter L. Robb For For For 2 Ratify Auditors For For For Evergreen Funds Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:N/A 21-Jun-10 USA Special 10-Mar-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Approve Reorganization of Funds For For For GameStop Corp. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:GME 22-Jun-10 USA 36467W109 Annual 03-May-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction Elect Director R. Richard Fontaine For For For Elect Director Jerome L. Davis For Withhold Withhold Elect Director Steven R. Koonin For For For Elect Director Stephanie M. Shern For For For 2 Ratify Auditors For For For XTO Energy Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Ticker:XTO 25-Jun-10 USA 98385X106 Special 03-May-10 Voting Policy:ISS Mgmt Rec Policy Rec Vote Instruction 1 Approve Merger Agreement For For For 2 Adjourn Meeting For For For
